Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election Response
The Election filed 12/17/2021, in response to the Office Action of 10/21/2021, is acknowledged and has been entered. Applicants elected without traverse Group I (claims 1-12; 16-21). Claims 1-25 are pending. Claims 13-15 and 22-25 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. The following species were elected: a) immunoglobulin binding dimerization domain; b) CD28 complementary binding domain; c) CD3 immune cell binding domain; and d) p-cadherin and EpCAM as first and second targeting moieties. Examiner has rejoined the species of complementary binding domain binding CD3 (claim 11), and first and/or second targeting moiety binding HER2 (claim 19) for examination. Claims 9, 12, 18, 20 and 21 are withdrawn as being drawn to non-elected species. Claims 1-8, 10, 11, 16, 17, and 19 are currently under prosecution.
Specification/Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains more than 150 words (198 words).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  section b, ii: “a second immune cell binding domain capable of immune cell binding activity when binding a first immune cell binding domain,”.  
Appropriate correction is required: 
“...a second component comprising a targeted immune cell binding agent comprising: i. a second targeting moiety; ii. a second immune cell binding domain capable of immune cell binding activity when binding [[a]] the first immune cell binding domain...”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 recites the limitation "wherein the second T-cell binding domain". There is insufficient antecedent basis for this limitation in the claim. 
A first T-cell binding domain was never recited, therefore, it is unclear where there is a “Second” T-cell binding domain. 
Claim 1-8, 10-11, 16, 17, and 19 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claim 1 does not define what is doing the “binding” when stating the phrase “when binding” in parts a. ii and iii. What is doing the binding – the binding domains or the immune cell/complementary antigen? The claim is grammatically unclear as to what is binding “when binding”.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10-11, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Urech et al WO2018224443A1 (Published 12/13/2018 claiming priority to June 5, 2017). 
Urech teaches a composition comprising a first and second component, wherein:
 (a) the first component comprises:
(i)  a first targeting moiety, an antibody that binds to an antigen expressed by a tumor, such as HER2 
(ii) a first immune cell binding domain that binds to CD3, IL-23R, or TNF-alpha that are expressed on T-cells or natural killer cells, and the first immune cell binding domain is a VH or a VL domain, and 
(iii) a first complementary binding domain that binds to complementary antigen CD3, IL-23R, or human serum albumin (HSA) and the first complementary binding domain is a VH or a VL domain; 
(b) the second component comprises:
(i) a second targeting moiety, an antibody that binds to an antigen expressed by a tumor, such as HER2, 
(ii) a second immune cell binding domain that binds to CD3, IL-23R or TNF-alpha that are expressed on T-cells or natural killer cells, and the second immune cell binding domain is a VH when the first immune cell binding domain is VL, and the second immune cell binding domain is a VL when the first immune cell binding domain is a VH domain; and 
(iii) a second complementary binding domain, that binds to complementary antigen CD3 IL-23R, or HSA, and the second complementary binding domain is a VH when the first 
wherein the first and second immune cell binding domains only bind the immune cell when the binding domains are present and binding together, and the first and second complementary binding domains only bind the complementary antigen when present and binding together. (pages 9-11, 13-14, 16-19, 31-34, Example 1; Figure 10).
Urech further teaches each of the binding domains within the first or second components are each attached by dimerization domains and linkers, wherein the linkers range from 5-20 to 10-20 amino acid residues in length, wherein the dimerization domains are Ig domains or TCR domains (pages 19-23, 31-33, Example 1; Figure 10)

    PNG
    media_image1.png
    678
    599
    media_image1.png
    Greyscale


Claim(s) 1 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egan et al (2016) (Novel multi-specific heterodimeric antibody format allowing modular assembly of variable domain fragments; mAbs, Volume 9; 10/27/2016), as evidenced by Suzuki et al (2012) (1L-23 directly enhances the proliferative and invasive activities of colorectal carcinoma, Oncology Letters, 2012).
Egan teaches a composition comprising a first and second component, wherein: 

(i) a first targeting moiety that binds to a tumor antigen expressed by cancer, such as IL-23R; 
 (ii) a first immune cell binding domain that binds to TNF-alpha or IL-5R  expressed on T-cells or immune cells;
(iii) a first complementary binding domain that binds to CD3 that is expressed by T cells;
	(b) the second component comprises: 
(i) a second targeting moiety, an antibody that binds to an antigen expressed by a tumor, such as IL-23R;
(ii) a second immune cell binding domain that binds to TNF-alpha or IL-5R  expressed on T-cells or immune cells; wherein the second immune cell binding domain is a VH when the first immune cell binding is VL, and the second immune cell binding domain is a VL when the first immune cell binding domain is a VH domain; and 
(iii) a second complementary binding domain, that binds to complementary antigen CD3; wherein the second complementary binding domain is a VH when the first is VL, and the second complementary binding domain is a VL when the first complementary binding domain is a VH domain;
wherein the first and second immune cell binding domains only bind the immune cell when binding domains are present and binding together, and the first and second complementary binding domains only bind the complementary antigen when present and binding together. Egan further teaches that each of the binding domains within the first (Figures 6 and 10A, pg. 79, second paragraph, pg 71 last paragraph-pg72).
As evidenced by Suzuki et al (2012), IL-23R is an antigen expressed by tumor cells in cancer (abstract).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
13. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11, 16-17, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Urech et al WO2018224443A1 (Published 12/13/2018), in view of Brinkmann et al (The making of bispecific antibodies, mAbs, volume 9, 01/10/2017).

Urech does not teach a cleavage site on the linker joining the immune cell and complementary binding domains in the first and/or second components. 
Brinkmann teaches cleavage sites in bispecific antibodies, such as a proteolytic cleavage site in a linker that connects the VL domain with the Fc chain, or a linker that connects two VL domains that bind different antigens, and that introduction of a proteolytic cleavage site will allow to increase flexibility of the antibody to bind to multiple antigens (p. 191, col. 1; p. 192, col. 1; p. 197, bottom of col. 2 to p. 198 col. 1; Figure 2, Boxes 7, 8, 12)  
It would have been prima facie obvious to one of the ordinary skill in the art at the time the invention was filed to add a cleavage site on the linker that joins the immune cell and complementary binding domains in the first and/or second components of Urech. One would have been motivated to and have reasonable expectation of success because: (1) Urech teaches the two-component composition wherein each component has at least three binding domains for binding multiple antigens, and (2) Brinkmann teaches
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642